In a coram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, dated August 1, 1969, which denied the application, without a hearing. Order reversed, on the law, and proceeding remanded to the County Court for a hearing and a new determination. In our opinion, defendant’s claim that his retained counsel agreed to file a notice of appeal, but failed to file it, presented a question of fact sufficient to require a hearing; and retained counsel's affidavit categorically denying defendant’s claim should not have been accorded conclusive effect (People v. Callaway, 24 N Y 2d 127; People v. Montgomery, 24 N Y 2d 130; People v. Stewart, 26 A D 2d 842). Christ, Acting P. J., Rabin, Hopkins, Munder and Latham, JJ., concur.